DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 3/21/2022.
Claims 1-24 are pending. Claims 1, 9 and 17 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for clarity: 
Claim 1. (Examiner Amended) An Information Centric Network (ICN) router for ICN packet transmission control, the ICN router comprising:
	a memory including instructions; and
	processing circuitry that, when in operation, is configured by the instructions to:
	receive an interest packet that includes quality of service (QoS) information;
	create an entry for the interest packet in a pending interest table (PIT) of the ICN router;
	determine that the ICN router does not have a forward route for the interest packet in a forwarding information base (FIB) of the ICN router;
	extract the QoS information from the interest packet; and
	broadcast the interest packet on upstream interfaces of the ICN router in accordance with the QoS information, including the processing circuitry to:
		place multiple interest packets in a queue for transmission on the upstream interfaces;
		sort the multiple interest packets in the queue based on a priority value from the QoS information; and
		select the interest packet for broadcast when the interest packet is at a head of the queue.


Claim 5. (Examiner Amended) The ICN router of claim 4, wherein, to 
	sort the multiple interest packets in the queue based on the priority value, the processing circuitry sorts among interest packets of a same priority in the queue based on TTL.


Claim 9. (Examiner Amended) A method of Information Centric Network (ICN) packet transmission control, the method comprising:
	receiving, at an ICN router, an interest packet that includes quality of service (QoS) information;
	creating an entry for the interest packet in a pending interest table (PIT) of the ICN router;
	determining that the ICN router does not have a forward route for the interest packet in a forwarding information base (FIB) of the ICN router;
	extracting the QoS information from the interest packet; and
	broadcasting the interest packet on upstream interfaces of the ICN router in accordance with the QoS information, wherein broadcasting the interest packet in accordance with the QoS information includes:
		placing multiple interest packets in a queue for transmission on the upstream interfaces;
		sorting the multiple interest packets in the queue based on a priority from the QoS information; and
		selecting the interest packet for broadcast when the interest packet is at a head of the queue.


Claim 17. (Examiner Amended) At least one non-transitory machine-readable medium including instructions for Information Centric Network (ICN) packet transmission control, the instructions, when executed by processing circuitry, cause a network router to perform ICN operations comprising:
	receiving an interest packet that includes quality of service (QoS) information;
	creating an entry for the interest packet in a pending interest table (PIT) of the ICN router;
	determining that the ICN router does not have a forward route for the interest packet in a forwarding information base (FIB) of the ICN router;
	extracting the QoS information from the interest packet; and
	broadcasting the interest packet on upstream interfaces of the ICN router in accordance with the QoS information, wherein broadcasting the interest packet in accordance with the QoS information includes:
		placing multiple interest packets in a queue for transmission on the upstream interfaces;
		sorting the multiple interest packets in the queue based on a priority from the QoS information; and
		selecting the interest packet for broadcast when the interest packet is at a head of the queue.


Response to Arguments/Amendment
Applicant’s arguments with respect to the amendment have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record.
Regarding claim 1, however, the prior art does not teach the presently claimed invention that, for those interest packets that do not have a forward route, broadcasting the interest packets in accordance with a priority from the QoS information of the interest packets.  Therefore, it does not alone or in combination disclose the claim limitation as a whole, see amended claims above.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 9 and 17, the patent scopes of the independent limitations are the same as in claim 1.  Therefore, the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally, the arguments presented by applicant on 3/21/2022 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619